


Exhibit 10.1


SUPERVALU INC.




P.O. Box 990
Minneapolis, MN 55440
952 828 4623
November 30, 2015
Eric A. Claus


Dear Eric:
We are pleased to set forth the terms of your employment in the position of
Chief Executive Officer of Save-A-Lot (the “SAL Business”), a segment of
SUPERVALU INC. (“Supervalu”), beginning on a date mutually agreed by Supervalu
and you, but in no event later than February 3, 2016 (the “Start Date”). Until
the separation of the SAL Business from Supervalu by means of a spinoff of all
or substantially all of the common stock of Save-A-Lot, Inc. (“Save-A-Lot”), a
newly formed direct or indirect subsidiary of Supervalu, to Supervalu’s
stockholders or a similar transaction following which all or substantially all
of the SAL Business becomes held by Supervalu’s stockholders (the “Separation”),
you shall have primary responsibility for Moran Foods LLC, through which the SAL
Business operates, including preparing the SAL Business for the Separation, and
report to the Chief Executive Officer of Supervalu and, if, as and when
requested by the Board of Directors of Supervalu (the “Supervalu Board”), the
Supervalu Board. Contemporaneously with the Separation, Supervalu shall cause
Save-A-Lot to assume this letter agreement (the “Letter Agreement”) and all of
the obligations hereunder in writing, including, without limitation, that you
shall become Chief Executive Officer of Save-A-Lot, shall have primary
responsibility for Save-A-Lot, shall become a member of the Board of Directors
of Save-A-Lot (the “Save-A-Lot Board”), and shall report to the Save-A-Lot
Board. For the avoidance of doubt, you agree that Supervalu may satisfy the
preceding sentence by causing Save-A-Lot to assume this Letter Agreement and the
obligations set forth herein in a writing in which Save-A-Lot also assumes other
agreements relating to the SAL Business.


The specific terms of your employment are as follows:


EFFECTIVE DATE: This Letter Agreement shall become effective upon execution by
both you and Supervalu (the “Effective Date”).


ADDITIONAL CONDITIONS OF OFFER: You agree as a condition of your
employment with Supervalu and the SAL Business to fully comply with the terms of
your
agreement(s) with the Red Apple Stores Inc. and its subsidiaries (the “Prior
Employer”),
including, without limitation, any such terms pertaining to the nondisclosure of
confidential
information, nonsolicitation of employees and customers, clients, vendors, and
suppliers, and the return of documents and information to the Prior Employer.
Without limiting the immediately preceding sentence, you shall return to the
Prior Employer and shall not knowingly keep any documents or files (whether in
hard copy or electronic format) that you obtained in the course of your
employment with the Prior Employer (whether or not you believe such documents or
files constitute or contain confidential information), other than documents and
files belonging to you

1





--------------------------------------------------------------------------------




and relating to your own terms and conditions of employment, compensation, and
benefits. In
addition, you agree that, if the Start Date occurs prior to February 3, 2016,
prior to the Start Date you shall provide Supervalu with a written waiver from
the Prior Employer of the notice
requirement set forth in Section 5.6 of your employment agreement with the Prior
Employer.


POSITIONS AND DUTIES: While you are employed with Supervalu or Save-A-Lot,
as applicable (the “Employer”), you shall have authority, duties and
responsibilities that are
commensurate with your position as set forth in the initial paragraph of this
Letter Agreement
and as are customarily exercised by a person holding such position, including,
without limitation, (a) overall responsibility for leading and supervising the
businesses and operations of the SAL Business, prior to the Separation, and
Save-A-Lot, following the Separation, (b) responsibility for developing,
refining and implementing the strategic plans of the SAL Business, prior to the
Separation, and Save-A-Lot, following the Separation, (c) hiring, supervising
and firing of your direct reports, and (d) such other duties as the person or
body to whom you report may assign to you from time to time (consistent with
your title and position) and, in each case, subject to the ultimate authority
and direction of such person or body. Your primary place of employment will be
in the St. Louis metropolitan area (i) at the executive offices of the SAL
Business, prior to the Separation, and (ii) the executive offices of Save-A-Lot,
after the separation, or at such other place as is mutually agreed by you and
the Employer.


BASE SALARY: You will be paid a base salary while you are employed by the
Employer at an annualized rate of $850,000 (subject to applicable taxes and
withholdings) (the “Base Salary”), which will be paid in substantially equal
installments in accordance with the Employer’s usual and customary payroll
policies.


ANNUAL BONUS: You will have the opportunity to earn a bonus for each fiscal year
of the Employer that you are employed by the Employer (the “Annual Bonus”), with
a minimum of zero, a target of 100% of your Base Salary (the “Target Bonus”),
and a maximum bonus of 200% of your Base Salary, to be paid not later than 2-1/2
months following the end of such fiscal year (subject to your continued
employment through the applicable performance period). The Annual Bonus shall be
based on the attainment of performance goals proposed by the Employer’s
management to, and subject to the final approval of, the Leadership Development
and Compensation Committee of the Supervalu Board (the “Supervalu LDCC”), in
respect of fiscal years which commence prior to the Separation, and the
Leadership Development and Compensation Committee of the Save-A-Lot Board (the
“Save-A-Lot LDCC”), in respect of fiscal years which begin on or following the
Separation. For the fiscal year of Supervalu ending in 2016, your Annual Bonus
will be prorated based on actual performance (i.e., at the same payout
percentage of the Target Bonus as applies to the current President and Chief
Executive Officer of Save-A-Lot) and the number of days you are employed with
Supervalu during such fiscal year. If the Separation does not occur prior to the
time performance goals are established for the fiscal year ending in 2017 in the
ordinary course of business, the performance goals for the Annual Bonus for the
fiscal year ending in 2017 will be established by the Supervalu LDCC for the
entire fiscal year ending in 2017. Such performance goals will be based solely
on the performance of the SAL Business, and shall be transferred to Save-A-Lot
without alteration in connection with the Separation. If the Separation occurs
prior to the time performance goals are established for the fiscal year ending
in 2017 in the ordinary course of business, the performance
goals for the Annual Bonus for the fiscal year ending in 2017 will be
established by the Save-A-Lot LDCC.



2





--------------------------------------------------------------------------------




SIGNING BONUS: As soon as administratively practicable following the Start Date
(and in no event more than fifteen business days after the Start Date),
Supervalu will make a cash payment to you of $325,000 (the “Signing Bonus”). If,
however, you are terminated by the Employer for Cause (as defined in Supervalu’s
Executive & Officer Severance Pay Plan as in effect on the Effective Date (the
“Supervalu Severance Plan”)) or you resign for any reason other than for Good
Reason (as defined below), in each case, prior to the first anniversary of the
Start Date, then you will repay to the Employer the Signing Bonus within ten
business days following your termination or resignation of employment. For
purposes of this Letter Agreement, “Good Reason” means any one or more of the
following events: (a) your Base Salary is reduced below the amount set forth
herein; (b) your Target Bonus is reduced below the amount set forth herein; (c)
your title is reduced from the title set forth herein, or your duties and
responsibilities are materially and adversely diminished in comparison to the
duties and responsibilities that you have under this Letter Agreement, other
than in a general reduction of the number or scope of personnel for which you
are responsible for supervising, which reduction occurs in connection with a
restructuring or recapitalization of the Employer or the division of the
Employer in which you work; (d) the program of long-term incentive compensation
is materially and adversely diminished in comparison to the program of long-term
incentive compensation as it exists for you under this Letter Agreement (for
purposes of this clause (d), a reduction of 15% or more of the annualized target
dollar amount of your long-term incentive compensation opportunity shall be
considered to be material and adverse); (e) you are required to be based at a
location more than 45 miles from St. Louis metropolitan area; (f) failure by the
Employer to provide for the assumption of this Letter Agreement by any successor
entity; or (g) a material breach by the Employer of the terms of this Letter
Agreement; provided, however, that any diminution of duties or responsibilities
that occurs solely as a result of the fact that the Employer ceases to be a
public company shall not, in and of itself, constitute Good Reason. A
resignation shall not constitute a resignation for Good Reason unless (i) you
give notice to the Employer of any event or condition purported to give rise to
Good Reason hereunder within 60 days following the date of the occurrence of any
such event or condition, (ii) the Employer fails to cure such event or condition
within 30 days following the receipt of such notice, and (iii) you terminate
your employment within 30 days following the expiration of such cure period. For
the avoidance of doubt, a Qualifying Sale Resignation (as defined below) shall
not be deemed either a termination for Cause or a resignation without Good
Reason for purposes of this paragraph.


INITIAL LTI AWARD(S): Subject to your continued employment, upon the earlier of
(a) the date of the Separation (the “Separation Date”) and (b) the date on which
ordinary course long-term incentive awards for the fiscal year ending in 2017
are granted to senior executives of Supervalu generally (the “FY 2017 Grant
Date”), you will be granted either (i) a Save-A-Lot long-term incentive award
having an aggregate grant date value of $1.7 million (in the case of a grant
under clause (a)) or (ii) a Supervalu long-term incentive award having an
aggregate grant date value of $1.7 million (in the case of a grant under clause
(b)) (the long-term incentive award described in this paragraph, the “Initial
LTI Award”). In connection with the Separation, any Supervalu award granted to
you prior to the Separation pursuant to this paragraph will be converted into a
corresponding Save-A-Lot award having the same terms, conditions, and value
(subject to non-material rounding) as applied to the Supervalu award granted to
you prior to the
Separation, applying the same conversion methodology that applies to similar
Supervalu awards held by Save-A-Lot employees in the Separation generally. The
form, calculation methodology of the number, and the terms and conditions of the
Initial LTI Award will be determined by the Save-A-Lot LDCC or the Supervalu
LDCC, as applicable.



3





--------------------------------------------------------------------------------




ANNUAL LTI AWARDS: In each fiscal year of Save-A-Lot following the Separation,
commencing with the fiscal year ending in 2018, provided that you remain
employed with Save- A-Lot through the grant date, you will receive an annual
long-term incentive award from Save- A-Lot with an aggregate grant date value of
$1.7 million, with the allocation between award types, calculation methodology
of the number, and terms and conditions to be determined by the Save-A-Lot LDCC.


BENEFITS: In addition to your compensation described in the preceding
paragraphs,
you will be entitled to participate in the Employer’s comprehensive benefits
programs including, without limitation, all programs available to senior
executives of the Employer, subject to the eligibility requirements thereof.
These programs as in effect on the Start Date are summarized in a document that
you have received from Supervalu.


REIMBURSEMENT OF EXPENSES: The Employer will pay or reimburse you for all
reasonable travel and other business related expenses incurred by you in
performing your duties for the Employer in accordance with the Employer’s
policies and procedures as in effect from time to time. You will be entitled to
relocation benefits in accordance with Supervalu’s Relocation Policy – Tier 1, a
copy of which you have received from Supervalu.


PAID TIME OFF: Supervalu has a Paid Time Off (PTO) policy that provides paid
time off for needs such as vacation, personal illness, family needs, etc. You
will be eligible for
27 days of PTO annually, which will be prorated during your first calendar year
of employment based on the Start Date.


SEVERANCE: Prior to the Separation, you will be eligible for a severance benefit
as
though you were a participant in the Supervalu Severance Plan at a “Tier I”
level; provided,
however, that in no event shall your severance benefit pursuant to this Letter
Agreement be less favorable than the severance benefits in effect under the
Supervalu Severance Plan on the
Effective Date (i.e., you will be entitled to such benefits even if the
Supervalu Severance Plan is thereafter eliminated and/or modified to include
less favorable benefits (the “Guaranteed
Minimum Severance Benefits”)). Upon and following the Separation, you will be
eligible to
participate in a Save-A-Lot severance plan having terms and conditions that are
substantially no less favorable to you than the Guaranteed Minimum Severance
Benefits. The severance benefits provided under this Paragraph are hereinafter
referred to in this Letter Agreement as the “Termination Benefits.”


LIMITED TERMINATION RIGHT: If neither the Separation nor the consummation of a
sale of all or substantially all of the SAL Business to one or more independent
third parties (a “Sale” and such independent third party or parties, the
“Buyers”) has occurred by the date that is 12 months following the Start Date
(the “Outside Date”), then Supervalu shall have the right, but not the
obligation, to extend you a Qualifying Offer during the 30-day period following
the Outside Date (the “Offer Period”). A “Qualifying Offer” means a written
offer of continued


employment that includes (a) your primary place of employment in the St. Louis
metropolitan
area, or at such other place as is mutually agreed by you and Supervalu, (b)
title, duties, and
reporting structure that are, in each case, no less favorable to you than as set
forth in this Letter Agreement, (c) an annual base salary, target and maximum
annual bonus opportunity, and severance benefits that are no less favorable to
you than those set forth in this Letter Agreement, and (d) an annual long-term
incentive opportunity with an aggregate grant date value of no less

4





--------------------------------------------------------------------------------




than $1.7 million that is established in a manner no less favorable to you than
as set forth in this Letter Agreement. A “Nonqualifying Offer” is any offer
other than a Qualifying Offer.


If Supervalu does not make you a Qualifying Offer during the Offer Period (i.e.,
makes no offer or makes a Nonqualifying Offer during the Offer Period), you will
have the right to give Supervalu notice of your resignation during the 30-day
period following the earlier of Supervalu making a Nonqualifying Offer and the
expiration of the Offer Period, with such resignation to be effective 30 days
following Supervalu’s receipt of such notice or such other date mutually agreed
by Supervalu and you. Upon such resignation, you will be entitled, subject to
your execution, delivery, and non-revocation of a release of claims
substantially in the form set forth in Exhibit B hereto (a “Release”), to
receive the Termination Benefits.


If, prior to the Separation Date or, if applicable, the Outside Date, (i) a Sale
is
consummated (the date on which a Sale is consummated, the “Sale Date”), (ii) the
Buyers do not make a Qualifying Offer to you on or prior to the Sale Date, and
(iii) you do not commence employment with the Buyers or any of their respective
affiliates as of the Sale Date, then you will have the right to give Supervalu
notice of your resignation during the 30-day period following the Sale Date
(such resignation, a “Qualifying Sale Resignation”), with such resignation to be
effective 30 days following Supervalu’s receipt of such notice or such other
date mutually agreed by Supervalu and you. Upon a Qualifying Sale Resignation,
you will be entitled, subject to your execution, delivery, and non-revocation of
a Release, to the Termination Benefits; provided, however, that, if you become
employed by the Buyers or any of their respective affiliates within two years
following your termination of employment with Supervalu, you will be required to
repay to Supervalu any Termination Benefits paid to you promptly following your
commencement of employment with the Buyers or their respective affiliates.


If, prior to the Separation Date or, if applicable, the Outside Date: (i) a Sale
is
consummated and (ii) on or prior to the Sale Date, you receive a Qualifying
Offer from the
Buyers but do not accept such Qualifying Offer on or prior to the Sale Date,
then Supervalu may terminate your employment within the 30 day period following
the Sale Date. Such termination of employment by Supervalu will be deemed a
voluntary resignation by you for purposes of the Supervalu Severance Plan and
any other plan, policy, agreement, or arrangement of Supervalu, and will not
entitle to you to any severance or separation benefits pursuant to this Letter
Agreement or otherwise.


If the time period for executing, delivery, and not revoking a Release
referenced above
(as set forth in such Release) begins and ends in different taxable years, any
payments or benefits under this Letter Agreement that constitute nonqualified
deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the payment or settlement of which is conditioned on the effectiveness of the
Release shall be paid in the later taxable year.
CERTAIN REPRESENTATIONS AND COVENANTS: You represent and warrant
that, as of the Effective Date, you are not a party to any agreement containing
or otherwise
subject to a noncompetition provision or other restriction with respect to (a)
the nature of any
services that you are entitled or obligated to perform or conduct for Supervalu,
Save-A-Lot, or
any of their respective affiliates under this Letter Agreement, or (b) the
disclosure or use of any confidential information that directly or indirectly
relates to the nature of the business of
Supervalu, Save-A-Lot, or any of their respective affiliates, or the services
that you are entitled or obligated to perform under this Letter Agreement. In
addition, you represent and warrant that

5





--------------------------------------------------------------------------------




(i) you are a lawful permanent resident of the United States, (ii) you are
authorized to work in the United States, and (iii) you will not require employer
sponsorship in order to maintain such status and work authorization. You agree
to complete Form I-9 in accordance with Supervalu procedures upon commencement
of employment and to maintain such status and work authorization throughout your
employment with the Employer. You acknowledge and agree that any breach of the
foregoing representations and covenants shall constitute Cause for purposes of
this Letter Agreement, all equity awards granted to you by the Employer, and all
severance arrangements for which you may otherwise be eligible. Supervalu
represents and warrants that it has the power and authority to execute and
deliver this Letter Agreement and to perform its obligations hereunder.


MISCELLANEOUS: Your employment with the Employer will be “at-will.” “At-will”
means that either you or the Employer are free to terminate the employment
relationship at any time, for any reason. This Letter Agreement does not change
the nature of your “at-will” employment and does not guarantee employment for
any specific period of time. You will be provided with a Supervalu Tier II
Change of Control Severance Agreement (the “Supervalu COC Agreement”), with
terms consistent with other Supervalu Tier II COC Agreements of other senior
executives of Supervalu, which will become effective on the Start Date. On the
Separation Date, Supervalu will cause the Supervalu COC Agreement to be replaced
with a Save-A-Lot Change of Control Severance Agreement (the “Save-A-Lot COC
Agreement”) having terms and conditions substantially no less favorable than the
Supervalu COC Agreement.In the event that you become entitled to severance
payments or benefits as provided pursuant to this Letter Agreement, such
payments and benefits will be your sole and exclusive severance payments and
benefits and you will not be entitled to any other severance payments or
benefits from the Employer. You acknowledge and agree that neither the
Separation nor a Sale shall constitute a “change of control” (or a term of
similar import) for the purposes of your Supervalu COC Agreement or any other
plan, policy, agreement, or arrangement of Supervalu, or an event entitling you
to severance or separation benefits pursuant to this Letter Agreement or
otherwise (other than as set forth in the section entitled “Limited Termination
Right” above).


NONCOMPETITION, NONSOLICITATION, CONFIDENTIALITY, AND
MANDATORY ARBITRATION: By accepting this offer, you agree, effective as of the
Effective Date, to the confidentiality, noncompetition, and nonsolicitation
provisions contained in the “Terms and Conditions of Employment” attached as
Exhibit A, and that are incorporated herein by reference. You also agree that
any and all employment disputes occurring during or after your employment with
the Employer are subject to mandatory arbitration as set forth in the “Terms and
Conditions of Employment.” In addition, you acknowledge and agree that this
Letter Agreement and the discussions and correspondences that led to this Letter
Agreement shall constitute “Confidential Information” for purposes of the
Confidentiality Agreement, dated
as of October 23, 2015, by and between Supervalu and you (unless such
information is already publicly available through no fault of your own).


LEGAL FEES: Upon presentation of appropriate documentation, Supervalu will pay
or reimburse you for your reasonable counsel fees incurred in connection with
the negotiation and documentation of this Letter Agreement (at such counsel’s
standard hourly rates), up to a
maximum of $20,000 in the aggregate.



6





--------------------------------------------------------------------------------




ENTIRE AGREEMENT: This Letter Agreement is intended to be the entire agreement
between Supervalu and you with respect to the matters described herein. No
waiver or modification hereof shall be valid unless made in writing, signed by
both you and Supervalu.
SECTION 409A. The Employer and you intend that the payments and benefits
provided for in this Letter Agreement either be exempt from the application of
Section 409A of the Code and the rules and regulations thereunder, or be
provided in a manner that does not result in tax penalties to you under Section
409A of the Code, and any ambiguity herein shall be interpreted so as to be
consistent with the intent of this paragraph. Notwithstanding anything contained
herein to the contrary, all payments and benefits paid on account of your
termination of employment that constitute nonqualified deferred compensation
within the meaning of Section 409A of the Code shall be paid or provided only at
the time of a termination of your employment that constitutes a “separation from
service” from the Employer within the meaning of Section 409A of the Code and
the regulations and guidance promulgated thereunder (determined after applying
the presumptions set forth in Treas. Reg. Section 1.409A-1(h)(1)). Further, if
at the time of your termination of employment with the Employer you are a
“specified employee” as defined in Section 409A of the Code as determined by the
Employer in accordance with Section 409A of the Code, and the Employer
determines that the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary to prevent any accelerated or additional tax or interest on account of
Section 409A of the Code, then the Employer will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
payments or benefits ultimately paid or provided to you) until the date that is
six months following the date of your termination of employment with the
Employer (or, if earlier, the date of your death), whereupon the Employer will
pay you a lump sum amount equal to the cumulative amounts that would have
otherwise been previously paid to you under this Letter Agreement during the
period in which such payments or benefits were deferred. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Letter Agreement shall be treated
as a separate payment of compensation for purposes of applying the exclusion
under Section 409A of the Code for certain short-term deferral amounts and
otherwise. In no event may you, directly or indirectly, designate the calendar
year of any payment under this Letter Agreement.
Notwithstanding anything to the contrary in this Letter Agreement, in-kind
benefits and reimbursements provided under this Letter Agreement during any
calendar year shall not affect in-kind benefits or reimbursements to be provided
in any other calendar year, other than an arrangement providing for the
reimbursement of medical expenses referred to in Section 105(b) of the Code, and
are not subject to liquidation or exchange for another benefit. Notwithstanding
anything to the contrary in this Letter Agreement, reimbursement requests must
be timely
submitted by you and, if timely submitted, reimbursement payments shall be
promptly made to you following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall you be entitled to any reimbursement
payments after December 31st of the calendar year following the calendar year in
which the expense was incurred. This paragraph shall only apply to in-kind
benefits and reimbursements that would result in taxable compensation income to
you.


CONTROLLING LAW: This Letter Agreement shall in all respects be interpreted,
enforced and governed by the laws of the State of Minnesota without regard to
its conflicts of
laws principles.



7





--------------------------------------------------------------------------------




SEVERABILITY: You agree that the terms of this Letter Agreement (including,
without limitation, Exhibit A hereto) are severable, and if any provision of
this Letter Agreement (including, without limitation, Exhibit A hereto) is found
to be void and unenforceable by a court, that judgment will not affect, impair
or invalidate the remainder of this Letter Agreement.


COUNTERPARTS: This Letter Agreement may be executed in separate counterparts
(including by facsimile or other electronic means), each of which shall deemed
to be an original but all of which taken together shall constitute one and the
same instrument.


(Signature Page Follows)









8





--------------------------------------------------------------------------------




If the foregoing accurately expresses our mutual understanding, please execute
the enclosed copy of this letter in the space provided below, and return to the
undersigned.


Sincerely,


SUPERVALU INC.






By:
/s/ Matthew E. Ruebel______________
Name: Matthew E. Rubel
Title: Chair, Leadership Development and
Compensation Committee


Date: 11/30/2015




AGREED AND ACCEPTED:




/s/ Eric A. Claus
Name: Eric A. Claus






Date: 11/30/2015










































[Signature Page to Offer Letter]



9





--------------------------------------------------------------------------------




EXHIBIT A
TERMS AND CONDITIONS OF EMPLOYMENT
The following are confidentiality, noncompetition, nonsolicitation and mandatory
arbitration agreements referenced in the attached offer letter. By accepting
this offer of employment, you agree to these terms and conditions. As they
concern important legal rights, you are urged to read carefully, and consult
counsel, if necessary, to ensure you understand these provisions.
As used below, “You” refers to the individual to whom this offer of employment
is being extended. The “Employer” in this Exhibit A refers to (a) prior to the
Separation, SUPERVALU INC. and all of its subsidiaries, affiliates, and related
companies, and (b) upon and following the Separation, Save-A-Lot, Inc., and all
of its subsidiaries, affiliates, and related companies and SUPERVALU INC. and
all of its subsidiaries, affiliates, and related companies.
You affirm, agree and understand that the offer letter, as attached (the “Letter
Agreement”), includes the following provisions, and that by accepting the
Employer’s offer of employment, You agree to abide by, and be bound by, the
following:
1.
Confidentiality. You acknowledge that, in the course of your employment with the
Employer, You will have access to confidential information that was obtained or
developed by the Employer at great expense and that is zealously guarded from
unauthorized disclosure. Your access to and possession of this information will
be due solely to your employment with the Employer. You agree that You will not,
at any time during or following termination of employment for any reason,
disclose, use, or otherwise make available to any third party, any confidential
information relating to the Employer’s business, products, services, customers,
vendors, or suppliers; trade secrets, data, specifications, techniques; long-
and short-term plans, existing and prospective client, vendor, supplier, and
employee lists, contacts, and information; financial, personnel, and information
system information and applications; and any other information concerning the
business of the Employer that is not disclosed to the general public or known in
the industry, except with the express written consent of the Employer. All
confidential information, including all copies, notes regarding, and
replications of such confidential information will remain the sole property of
the Employer, as applicable, and must be returned to the Employer immediately
upon your termination from the Employer.



2.
Nonsolicitation of Customers, Vendors, and Suppliers. You specifically
acknowledge that the confidential information described above includes
confidential data pertaining to existing and prospective customers, vendors, and
suppliers of the Employer, that such data is a valuable and unique asset of the
business of the Employer, and that the success or failure of their businesses
depends upon their ability to establish and maintain close and continuing
personal contacts and working relationships with such existing and prospective
customers, vendors, and suppliers and to develop proposals which are specific to
such existing and prospective customers, vendors and suppliers. Therefore, You
agree that for 12 months following the date of your termination from the
Employer, You will not (except on behalf of the Employer, or with the Employer’s
express written consent) solicit, approach, contact or attempt to solicit,
approach, or contact, either directly or indirectly, on your own behalf or on
behalf of any other person or entity, any existing or prospective customers,
vendors, or suppliers of the Employer with whom You had contact or about


A-1

--------------------------------------------------------------------------------




whom You gained confidential information during your employment with the
Employer for the purpose of obtaining business or engaging in any commercial
relationship that would be competitive with the Business of the Employer (as
defined below) or cause such customer, supplier, or vendor to materially change
or terminate its business or commercial relationship with the Employer. This
provision is in addition to, and not in lieu of, similar provisions in any other
agreement(s) between You and the Employer.


3.
Nonsolicitation of Employees. You specifically acknowledge that the confidential
information described above also includes confidential data pertaining to
employees and agents of the Employer, and You further agree that for 12 months
following your termination of employment, You will not, directly or indirectly,
on your own behalf or on behalf of any other person or entity, solicit, contact,
approach, encourage, induce or attempt to solicit, contact, approach, encourage,
or induce any of the employees or agents of the Employer to terminate their
employment or agency with the Employer.



4.
Noncompetition. You covenant and agree that for 12 months following your
termination of employment, You will not, in any geographic market in which You
worked or had direct or indirect responsibilities on behalf of the Employer, and
for any business line or lines for or other functions for which You had direct
or indirect responsibility for any sales, marketing, operational, logistical, or
other management or oversight responsibility, engage in or carry on, directly or
indirectly, as an owner, employee, agent, associate, consultant, partner, or in
any other capacity, a business competitive with the Business of the Employer.



a.
The “Business of the Employer” shall mean any business or activity involved in
grocery or general merchandise retailing and supply chain logistics, including
but not limited to grocery distribution, business-to-business portal, retail
support services, and third-party logistics, of the type provided by the
Employer, or presented in concept to You by the Employer at any time during your
employment with the Employer, for which you had or were proposed to have any
business or business line or operational responsibilities.



b.
To “engage in or carry on” shall mean to have ownership in such business
(excluding ownership of up to 1% of the outstanding shares of a publicly traded
company) or to consult, work in, direct, or have responsibility for any area of
such business, including but not limited to operations, logistics, sales,
marketing, finance, recruiting, sourcing, purchasing, information technology, or
customer service.



5.
Remedies. You and the Employer each acknowledges and agrees that the Employer
will suffer irreparable harm from a breach by You of any of the covenants or
agreements contained in Section 1, 2, 3, or 4 of this Exhibit A. You further
acknowledge that the restrictive covenants set forth in Section 4 of this
Exhibit A are of a special, unique, and extraordinary character, the loss of
which cannot be adequately compensated by monetary damages. You agree that the
terms and provisions of Sections 1, 2, 3, and 4 of this Exhibit A are fair and
reasonable and are reasonably required for the protection of the Employer in
whose favor such restrictions operate. You acknowledge that, but for your
agreements to be bound by the restrictive covenants set forth in this Exhibit A,
the Employer would not have entered into the Letter Agreement. In the event of
an alleged or threatened breach by You of any of the provisions of Section 1, 2,
3, or 4 of this Exhibit A,


A-2

--------------------------------------------------------------------------------




the Employer or its successors or assigns may, in addition to all other rights
and remedies existing in its or their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other equitable
relief in order to enforce or prevent any violations of the provisions hereof.


6.
Mandatory Arbitration. You covenant and agree that any controversy or claim
arising out of or relating to your employment relationship with the Employer or
the termination of that relationship must be submitted for final and binding
resolution by a private and impartial arbitration, under the Employment Dispute
Resolution rules of the American Arbitration Association. This includes, but is
not limited to, any claim that could be asserted in court or before an
administrative agency or claims for which You have an alleged cause of action,
including without limitation claims for breach of any contract or covenant
(express or implied); tort claims; claims for discrimination, harassment or
retaliation under local, state or federal statutes; claims for wrongful
discharge; claims for violations of the Family and Medical Leave Act or any
other local, state, federal or other governmental law, statute, regulation, and
whether based on statute or common law. This includes claims against the
Employer, any of its affiliated or subsidiary entities, or its individual
officers, directors, or employees.

This does not include the following claims:
a.
claims for workers compensation or unemployment benefits;



b.
claims under the National Labor Relations Act, as amended;



c.
claims based on current or future employee benefit and/or welfare plans that
contain a dispute resolution procedure therein; or



d.
claims by the Employer for injunctive or other equitable relief based on your
alleged breach of covenants under this Exhibit A.



The burden of proof at arbitration shall be on the party seeking relief. Each
party shall bear its own costs and attorneys’ fees. In reaching a decision, the
arbitrator shall apply the governing substantive law applicable to the claims,
causes of action and defenses asserted by the parties. The arbitrator shall have
the power to award all remedies (including attorneys’ fees) that could be
awarded by a court or administrative agency in accordance with the governing and
applicable substantive law.
However, you agree that, if your employment with the Employer is terminated by
the Employer prior to a Change of Control (as defined in the Supervalu COC
Agreement or Save-A-Lot COC Agreement (as each such term is defined in the
Letter Agreement), as applicable), any severance payments payable in connection
with such termination will be as set forth in the Letter Agreement and not the
Supervalu COC Agreement or Save-A-Lot COC Agreement, as applicable, unless such
termination is an “Anticipatory Separation,” as defined in the Supervalu COC
Agreement or Save-A-Lot COC Agreement, as applicable.
You also agree that the arbitration procedure described herein does not alter
your status as an “at-will” employee, meaning both you and the Employer have the
right to terminate employment at any time and for any reason.

A-3

--------------------------------------------------------------------------------




7.
Governing Law. You agree that the internal law, and not the law of conflicts, of
the State of Minnesota, shall govern all questions concerning the validity,
construction and effect of this Exhibit A. The exclusive venue for any
arbitration or court proceeding relating to this Agreement shall be a state
court or arbitration forum, as required above, within the state of Minnesota
unless the parties mutually agree to a different venue. You consent to personal
jurisdiction in Minnesota.




A-4

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF RELEASE


AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (“Release”) is entered into between SUPERVALU
INC., and all its past and present subsidiary, related, and affiliated companies
including [IDENTIFY SPECIFIC AFFILIATE] (the “Company”) and [NAME] (the
“Executive”).


The Executive and the Company understand that all words used in this Release
have their plain meanings in ordinary English. The Executive and the Company
agree as follows:


1.
Termination Date. On [DATE] (the “Termination Date”), the Executive’s
employment, as an employee and officer of the Company and any of its affiliates,
shall terminate.



2.
Severance Pay; Time and Form of Payment.



a. In accordance with the terms of the Executive and Officer Severance Plan, the
Company will provide to the Executive the following payments and benefits:


i. [LIST AMOUNTS PURSUANT TO THE AGREEMENT PROVISIONS]


b. The consideration referenced in this Section 2 shall be deemed income to the
Executive solely in the year in which it is received by the Executive. The
payments and benefits provided under this Section 2 shall be in full
satisfaction of the Company’s obligations to the Executive upon
[his/her]termination of employment. Subject to the aforesaid, the Executive
shall not be entitled to any other payments or benefits of any kind (or other
damages in respect of a termination or claim for breach of this Release) beyond
those specified in this Section 2, including but not limited to under any
company bonus, stock compensation, incentive, or benefit plan or agreement; nor
will the consideration referenced in this Section 2 entitle the Executive to any
increased retirement, 401(k) benefits or matching benefits, or deferred
compensation or any other benefits.


c. With the exception of the Executive’s continued participation in the
Company’s medical, dental, and life insurance plans as set forth in the
Severance Plan, the Executive’s current participation in all other Company
benefit plans will end on [DATE]. Appropriate continuation and/or conversion
documents for these benefit plans, if any, shall be provided by the Company to
the Executive.


d. Required taxes will be withheld from payments under this Release, and
appropriate tax documents will be issued reflecting amounts received pursuant

-1

--------------------------------------------------------------------------------




to this Release. Severance pay is not eligible for contributions to the 401(k)
plan, flexible spending account plan or any deferred compensation plan.


3.
Tax Consequences of Severance Payment. Executive agrees that 100% of the amounts
referenced in Section 2 will be treated as income subject to W-2 reporting and
withholdings pursuant to state and federal laws. It is understood that the
Company makes no representations or warranties with respect to the tax
consequences of the payments referenced in Section 2. Executive agrees to pay
any amount that may be determined to be due and owing by [him/her] as taxes,
interest, penalties, or other government-required payments, arising out of the
payments set forth in Section 2, for which [s]he is solely responsible.
Executive further agrees that [s]he shall hold the Company harmless against, and
indemnify the Company for, any and all claims, demands, deficiencies, judgments
or recoveries by the Internal Revenue Service, or any other taxing authority or
other governmental agency (whether federal, state or local), which may be made
against the Company to withhold any portion of the amounts referenced in Section
2 or otherwise pay taxes in connection with the amounts referenced in Section 2,
including amounts paid by the Company as taxes, attorneys’ fees, fines,
penalties, interest or otherwise.



4.
Release of the Company. In exchange for the aforementioned payment and benefits
described in Section 2, the Executive agrees as follows:



a. “Released Parties” means SUPERVALU INC. and all its past and present
subsidiary, related, and affiliated companies; all present or past officers,
directors, employees, agents, representatives, successors and assigns thereof;
and any person who acted on behalf of or on instructions of SUPERVALU INC.


b. By this Release, the Executive voluntarily waives and releases any and all
liabilities, debts, promises, agreements, costs or expenses (including but not
limited to attorneys’ fees and/or dispute resolution costs), damages (including
but not limited to liquidated damages or punitive damages), causes of action,
judgments or claims of any kind or description, known or unknown, suspected or
unsuspected, fixed or contingent, which the Executive ever had, now has or may
have against the Released Parties arising from or related to the Executive’s
employment with and/or Termination from the Company or any other act or omission
occurring before the Executive’s execution of this Release. This release
includes, but is not limited to, any claims the Executive may have for wages,
commissions, penalties, vacation pay or other benefits; breach of contract or
promise; promissory estoppel; fraud or misrepresentation; violation of public
policy; discrimination or retaliation, including but not limited to any claim
arising under, or based upon, the Family Medical Leave Act, the Age
Discrimination in Employment Act, as amended, the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, sections 1981 through 1988 of Title 42 of

-2

--------------------------------------------------------------------------------




the United States Code, as amended, the Rehabilitation Act of 1973; the
Americans with Disabilities Act, [INSERT STATE LAW], or other federal, state, or
local civil rights laws or common laws; defamation, including libel, slander,
and self-publication defamation; infliction of emotional distress; breach of the
covenant of good faith and fair dealing; negligence; wrongful termination of
employment; any other wrongful or unlawful acts, omissions, statements or
practices; and/or any other claim of any kind whatsoever, including but not
limited to any claim for damages or declaratory or injunctive relief of any
kind.


c. The Executive further acknowledges and agrees that the Executive shall not
institute nor authorize any other party, whether governmental or otherwise, to
institute any proceeding against any of the Released Parties based upon any
claims of any kind or description which the Executive has released under Section
4.b. If any agency or court assumes jurisdiction of any complaints, claims, or
actions against any of the Released Parties by or on behalf of the Executive
arising out of any act or omission occurring before the Executive’s execution of
this Release, the Executive will request that the agency or court withdraw the
matter or dismiss the matter in its entirety, with prejudice, and will execute
all necessary documents to effect such withdrawal and/or dismissal.


d. Nothing in this Release is intended to or does: (1) impose any condition,
penalty, or other limitation affecting the Executive’s right to challenge this
Release; (2) constitute an unlawful release or waiver of any of the Executive’s
rights under any laws; (3) waive or release any claim or right that the
Executive has as a SUPERVALU shareholder, or as a participant in SUPERVALU
Employment Stock Ownership Plan, 401(k) plan, pension plan or profit sharing
plan; (4) waive or release any pending claim that the Executive has for workers’
compensation benefits or pending or future claims for benefits under the
Company’s health and welfare benefit plans or qualified retirement plans; (5)
waive or release any claim that arises after this Release is signed; (6) waive
or release the Executive’s right to file an administrative charge with any
local, state, or federal administrative agency with jurisdiction to receive and
investigate the Executive’s claims under applicable law, although the Executive
does waive and release the Executive’s right to recover any monetary or other
damages under such applicable law, including but not limited to compensatory
damages, punitive damages, liquidated damages, or attorneys’ fees and costs; or
(7) prevent or interfere with the Executive’s ability or right to provide
truthful testimony, if under subpoena or court order to do so, or respond as
otherwise provided by law.


5.
ADEA [& MHRA OR OTHER APPLICABLE STATE LAW] Compliance.


-3

--------------------------------------------------------------------------------




This Release includes, but is not limited to, a release of claims arising under
the Age Discrimination in Employment Act (“ADEA”) [and the Minnesota Human
Rights Act (“MHRA”), Minn. Stat. § 363A, et seq]. The Executive has been
informed of [his/her] right to review and consider this Agreement & Release for
21-calendar days, if the Executive so chooses, and understands that [s]he may
sign this Release before the 21-day period has ended, but if the Executive does
so, the Executive is waiving and releasing any rights to the full 21-day period.
In no case may the Executive sign the Release before close of business on the
Executive’s last day of work. The Executive further agrees and acknowledges that
(a) the Executive has read and understands this Release in its entirety; (b) the
Company advises the Executive to consult with an attorney prior to executing
this Release; (c) the Executive’s waiver of rights under this Release is knowing
and voluntary as required under the ADEA; and (d) nothing contained in this
Release waives any claim that may arise after the date of its execution. The
Executive may rescind this Release insofar as it extends to potential claims
under the ADEA [and MHRA] by providing written notice to the Company within
fifteen/seven (15/7) calendar days after the date of [his/her] signature below.
To be effective, the rescission must be in writing and delivered to the Company
either by hand or by mail within the fifteen/seven (15/7)-day period. If
delivered by mail, the rescission must be: (i) postmarked within the
fifteen/seven (15/7)-day period; properly addressed to Michele Murphy, 7075
Flying Cloud Drive, Eden Prairie, Minnesota 55344; and (iii) sent by certified
mail, return receipt requested. In the event of such a rescission, all of the
Company’s obligations under the Release shall be null and void, but the
cessation of the Executive’s employment will be unaffected.


6.
Confidentiality. The Executive acknowledges that the Executive has received
access to Confidential Information (as defined below) about the Company or its
affiliates, that this Confidential Information was obtained or developed by the
Company or its affiliates at great expense and is zealously guarded by the
Company and its affiliates from unauthorized disclosure, and that the
Executive’s possession of this special knowledge is due solely to the
Executive’s employment with the Company. In recognition of the foregoing, the
Executive will not, at any time during or following Termination of employment
for any reason, disclose, use, or otherwise make available to any third party,
any information relating to the Company’s or affiliates’ business, products,
services, customers, vendors, or suppliers; trade secrets, data, specifications,
developments, inventions and research activity; marketing and sales strategies,
information and techniques; long and short term plans; existing and prospective
client, vendor, supplier, and employee lists, contacts, and information;
financial, personnel, and information system information and applications; and
any other information concerning the business of the Company or its affiliates
which is not disclosed to the general public or known in the industry (the
“Confidential Information”), except with the express written consent of the
Company. All Confidential Information, including all copies, notes regarding,
and replications of such Confidential Information will remain the sole property
of the Company, as applicable, and must be returned to the Company immediately
upon the ending of the Executive’s employment. This provision is in addition to,
and not in lieu of, similar provisions in any other agreement(s) between the
Executive and the Company.


-4

--------------------------------------------------------------------------------






7.
Non-Solicitation of Existing or Prospective Customers, Vendors, or Suppliers.
The Executive specifically acknowledges that the Confidential Information
described in Section 6 above includes confidential data pertaining to existing
and prospective customers, vendors, and suppliers of the Company, that such data
is a valuable and unique asset of the business of the Company, and that the
success or failure of the Company’s businesses depends upon its ability to
establish and maintain close and continuing personal contacts and working
relationships with such existing and prospective customers, vendors, and
suppliers and to develop proposals which are specific to such existing and
prospective customers, vendors and suppliers. Therefore, the Executive agrees
that for twelve (12) months following the Termination Date, the Executive will
not (except with the Company’s express written consent) solicit, approach,
contact or attempt to solicit, approach, or contact, either directly or
indirectly, on the Executive’s own behalf or on behalf of any other person or
entity, any existing or prospective customers, vendors, or suppliers of the
Company with whom the Executive had contact or about whom the Executive gained
Confidential Information during the Executive’s employment with the Company for
the purpose of obtaining business or engaging in any commercial relationship
that would be competitive with the “Business of the Company” (as defined below)
or cause such customer, supplier, or vendor to materially change or terminate
its business or commercial relationship with the Company. This provision is in
addition to, and not in lieu of, similar provisions in any other agreement(s)
between the Executive and the Company.



8.
Non-Solicitation of Employees. The Executive specifically acknowledges that the
Confidential Information described above also includes confidential data
pertaining to employees and agents of the Company, and the Executive further
agrees that for twelve (12) months following the Termination Date, the Executive
will not, directly or indirectly, on the Executive’s own behalf or on behalf of
any other person or entity, solicit, contact, approach, encourage, induce or
attempt to solicit, contact, approach, encourage, or induce any of the employees
or agents of the Company to terminate their employment or agency with the
Company.



9.
Noncompetition. You covenant and agree that for 12 months following your
termination of employment, You will not, in any geographic market in which You
worked or had direct or indirect responsibilities on behalf of the Employer, and
for any business line or lines for or other functions for which You had direct
or indirect responsibility for any sales, marketing, operational, logistical, or
other management or oversight responsibility, engage in or carry on, directly or
indirectly, as an owner, employee, agent, associate, consultant, partner, or in
any other capacity, a business competitive with the Business of the Employer.



a. The “Business of the Employer” shall mean any business or activity involved
in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services, and third-party logistics, of the type provided by the
Employer, or presented in concept to You by the Employer at any time during

-5

--------------------------------------------------------------------------------




your employment with the Employer, for which you had or were proposed to have
any business or business line or operational responsibilities.


b. To “engage in or carry on” shall mean to have ownership in such business
(excluding ownership of up to 1% of the outstanding shares of a publicly traded
company) or to consult, work in, direct, or have responsibility for any area of
such business, including but not limited to operations, logistics, sales,
marketing, finance, recruiting, sourcing, purchasing, information technology, or
customer service.


10.
Non-Disparagement. The Executive agrees [s]he will not make, cause to be made,
issue, release, authorize or confirm any comments or statements concerning the
Company, either in writing, electronically, orally, or otherwise that (a) are
disparaging or defamatory or portray the Company in a negative light, (b) in any
way impair the reputation, goodwill, or legitimate business interest of the
Company; or (c) disparage the employees, agents, officers, directors, pricing,
products, policies, or services of the Company. This will apply, without
limitation, to any (i) member of the general public; (ii) social media websites
including but not limited to Facebook, LinkedIn Twitter, My Space, Google Plus,
YouTube, etc.; (iii) current, former or prospective employees and agents of the
Company; (iv) current or future customers, licensees or vendors, referral
sources; or (v) members of the press or other media. Notwithstanding the above,
nothing herein shall preclude the Executive from testifying under oath under
power of a subpoena.



11.
Remedies for Breach. Any breach by the Executive of the covenants in Sections
6-10 will likely cause irreparable harm to the Company or its affiliates for
which money damages could not reasonably or adequately compensate the Company or
its affiliates. Accordingly, the Company or any of its affiliates shall be
entitled to all forms of injunctive relief (whether temporary, emergency,
preliminary, prospective, or permanent) to enforce such covenants, in addition
to damages and other available remedies, and the Executive consents to the
issuance of such an injunction without the necessity of the Company or any such
affiliate posting a bond, or if a court requires a bond to be posted, with a
bond of no greater than $500 in principal amount. In the event that injunctive
relief or damages are awarded to the Company or any affiliate for any breach by
the Executive of the covenants contained in Sections 6-10, the Executive further
agrees that the Company shall be entitled to recover its costs and attorney’s
fees necessary to obtain such remedies. In addition, the Executive agrees that
upon the Executive’s breach of any covenant in Sections 6-10, all unexercised
options issued under any stock option plans of the Company will immediately
terminate and the Company shall have the right to exercise any and all of the
rights described above.



12.
Advice of Counsel. The Executive has carefully read and understands all the
provisions of this Release and understands that important rights are being
released. The Executive acknowledges that the Company has advised the Executive
to consult with counsel before signing this Release, and that [s]he has done so.




-6

--------------------------------------------------------------------------------






13.
Agreement to Cooperate. The Executive agrees to cooperate with the Company in
regard to any legal matter, litigation, pre-litigation, administrative,
governmental, or other judicial proceeding, inquiry, or investigation involving
the Company and concerning any matters as to which the Executive was involved or
had knowledge during the Executive’s employment. This includes, but is not
limited to, providing the Company with information or providing testimony in any
proceeding. The Company shall reimburse the Executive for reasonable
out-of-pocket expenses incurred by the Executive in connection with such
undertakings, and shall compensate the Executive for time involved at an hourly
rate based on the Executive’s final base salary at time of [his/her] Termination
Date.



14.
Return of Property. The Executive acknowledges that [s]he has returned all
Company property in the Executive’s possession prior to the date hereof
including, but not limited to, equipment, ID cards, Corporate Cards, all copies
of customer lists, forms, plans, documents, systems designs, product features,
technology, other written and computer materials belonging to the Company or its
clients. The Executive will not at any time copy or reproduce any of the
Company’s or its clients’ property. The Executive further understands that all
designs, improvements, writings and discoveries made by the Executive during
employment that relate to the Company’s business is the exclusive property of
the Company and the Executive cannot use, sell or give them to anyone else.



15.
Terms of Severance Agreement and General Release Confidential. The Executive
shall keep the terms of this Release strictly confidential. The Executive may
disclose the terms to [his/her] attorney, tax advisor and spouse/domestic
partner (with any such person required to agree to be subject to the
confidentiality requirements of this Section 15), but the terms otherwise shall
not be disclosed by the Executive to third persons unless required by law.



16.
Dispute Resolution.



a.
ERISA §503 Procedure. The Executive and the Company agree that any controversy,
claim or dispute arising out of or relating to this Release or relating to the
Executive’s employment with the Company or the Termination/end of such
relationship (including, but not limited to, any dispute concerning the amount
of compensation due to Executive), shall be subject to a claims adjudication
process analogous to the ERISA §503 process set forth in the current SUPERVALU
INC. Executive & Officer Severance Pay Plan. Notwithstanding the foregoing, in
any litigation or arbitration regarding such matter, deference shall not be
afforded to any determination that is made in whole or in part under that
process.



b.
Arbitration Process. Any controversy, claim or dispute which is not resolved
after exhausting the process set forth in Section 16.a., excluding claims by the
Company relating to Executive’s breach of any of Executive’s covenants set forth
in Sections 6-10 herein, shall be resolved by final and binding arbitration


-7

--------------------------------------------------------------------------------




under the Employment Dispute Resolution rules and auspices of the American
Arbitration Association, or other neutral arbitrator and rules as mutually
agreed to by the Executive and the Company. Executive and the Company agree that
such claims may be brought in an appropriate administrative forum, but at the
point at which Executive or the Company seeks a judicial forum to resolve the
matter, the agreement for binding arbitration becomes effective, and Executive
and the Company hereby knowingly and voluntarily waive any right to have any
such dispute tried and adjudicated by a judge or jury. The arbitration shall be
governed by the Federal Arbitration Act, 9 U.S.C. § 1, et seq. The place of
arbitration shall be Minneapolis, Minnesota, or other location mutually agreed
to by the Executive and the Company. The arbitrator shall apply the law as
established by decisions of the applicable federal and state courts in deciding
the merits of claims and defenses. The arbitrator is required to state, in
writing, the reasoning on which the award rests.


c.
Judicial Enforcement. The foregoing not to the contrary, the Company may seek to
enforce the Executive’s covenants set forth in Sections 6-10 above in any court
of competent jurisdiction. Executive and the Company agree that any award
rendered by the arbitrator shall be final and binding and that judgment upon the
final award may be entered in any court having jurisdiction thereof. The
arbitrator may grant any remedy or relief that the arbitrator deems just and
equitable, including any remedy or relief that would have been available to
Executive, the Company or any of its affiliates had the matter been heard in
court. All expenses of the arbitration, including the required travel and other
expenses of the arbitrator and any witnesses, and the costs relating to any
proof produced at the direction of the arbitrator, shall be borne equally by
Executive and the Company unless otherwise mutually agreed or unless the
arbitrator directs otherwise in the award. The arbitrator’s compensation shall
be borne equally by Executive and the Company unless otherwise mutually agreed
or unless the law provides otherwise.



d.
Attorneys’ Fees. The Executive and the Company each shall pay their own
attorneys’ fees for any dispute addressed by Section 16.



e.
Injunction and Finality. Executive agrees that any breach of the covenants
contained in Sections 6-10 would irreparably injure the Company. Accordingly,
Executive agrees that the Company may, in addition to pursuing any other
remedies it may have in law or in equity, cease making any payments or providing
any benefits otherwise required by this Release and obtain an injunction against
Executive from any court having jurisdiction over the matter restraining any
further violation of this Agreement by Executive; provided, however, that the
Company may not cease making any payments required by this Agreement until a
court or arbitrator(s) having jurisdiction


-8

--------------------------------------------------------------------------------




over the matter has made a final non-appealable determination on the merits of
such action in the Company's favor.


17.
409A. [Set forth compliance].



18.
No Assignment. The terms and conditions of this Release are personal to the
Executive and may not be assigned to any person or entity without the prior
written consent of the Company.



19.
Entire Agreement. Except for any confidentiality, non-competition or
nonsolicitation provisions or similar provisions in other agreements between the
Company and the Executive that continue to be applicable after the Executive’s
employment ends, this Release is the entire agreement between the Executive and
the Company concerning the Executive’s employment and the Termination of the
Executive’s employment and it supersedes all other agreements and arrangements
relating to severance or end of employment payments. It is the Executive’s
intent to be legally bound by the terms of the Release. No amendments,
modifications or waivers of this Release shall be binding unless made in writing
and signed by both the Executive and the Company.



20.
No Waivers. No waiver by either party, at any time, of any breach by the other
party of, or of compliance by the other party with, any condition or provision
of this Release to be performed or complied with by such other party shall be
deemed a waiver of any similar or dissimilar provision or condition of this
Release or any other breach of or failure to comply with the same condition or
provision at the same time or at any prior or subsequent time.



21.
Severability. The Executive and the Company agree that if any part, term, or
provision of these Terms and Conditions should be held to be unenforceable,
invalid, or illegal under any applicable law or rule, the offending term or
provision shall be applied to the fullest extent enforceable, valid, or lawful
under such law or rule, or, if that is not possible, the offending term or
provision shall be struck and the remaining provisions of these Terms and
Conditions shall not be affected or impaired in any way. To the extent permitted
by applicable law, the Executive and the Company waive any provision of law that
renders any provision of this Release invalid or unenforceable in any respect.
However, if the Executive’s release of claims set forth in this Release is held
invalid, illegal, or unenforceable, the Company may void this Agreement.



22.
Governing Law. This Release will be governed by the laws of the State of
Minnesota, without giving effect to its conflict of laws rules. Any action
brought by Executive or the Company with respect to this Release shall be
brought and maintained in a court of competent jurisdiction in the State of
Minnesota.



23.
Construction. Executive acknowledges and agrees that no promises or
representations have been made to induce [him/her] to sign this Release other
than as expressly set forth herein and that [s]he has signed this Release as a
free and voluntary act. Further, this

Release has been entered into after review of its terms by the Executive and
[his/her] counsel. Therefore, there shall be no strict construction for or
against either party. No ambiguity or admission shall be construed against the
Company on the grounds that this Release or any of its provisions was drafted or
prepared by the Company.


IN WITNESS WHEREOF, the parties, the Executive and SUPERVALU INC., hereby
execute this Agreement and General Release.




Dated:          
                                 [NAME]


Dated:     
SUPERVALU INC.


    
By: [Name]
Its: [Title]

-9